Cowin, J.
(concurring). While I agree that the motion to sup*579press should have been denied in this case, I disagree with the court’s dictum that “the mere assertion that the owner of a residence to be searched owns a dog, even of a breed commonly known to be aggressive, would, standing alone, be insufficient to meet the probable cause standard.” Ante at 577-578. The court takes the view that the presence of a potentially dangerous dog on the premises is merely one factor tending to support the validity of a “no-knock” entry, one that must be combined with other factors (such as the nature of the criminal enterprise, the presence of weapons, and the violent tendencies of the defendant in this case) for the “no-knock” warrant to issue.
It is with this portion of the court’s reasoning that I disagree. In my view, where a police officer applying for a warrant includes information in an affidavit that the premises are likely to contain a dangerous dog, this information should be enough to permit the issuance of a “no-knock” warrant. The police should not be required to establish, as a prerequisite to obtaining a “no-knock” warrant, that the particular dog is dangerous, nor should they need to point to other factors indicating a threat to officer safety. Rather, the fact that the dog is in the home and is of a breed known to be dangerous, either in the officers’ own experience or through common knowledge, should be sufficient.
We have recognized that police will be justified in dispensing with the “knock and announce” rule where adherence to the requirement would put officer safety at even greater risk than that normally inherent in the execution of a search warrant. See, e.g., Commonwealth v. Valerio, 449 Mass. 562, 573-574 (2007); Commonwealth v. Ortega, 441 Mass. 170, 176-178 (2004); Commonwealth v. Cundriff, 382 Mass. 137, 147 (1980), cert. denied, 451 U.S. 973 (1981). See also Wilson v. Arkansas, 514 U.S. 927, 934-936 (1995). Where the police have probable cause, see Commonwealth v. Macias, 429 Mass. 698, 701 (1999), to believe that the premises contain a dangerous dog, we should not force officers to exacerbate the already considerable danger by requiring them to knock and announce their presence. As certain other courts have recognized, the requirement that police entry into the *580home be reasonable does not require the police to risk having to fight off a forewarned attack dog before executing their warrant. See United States v. Esser, 451 F.3d 1109, 1113 (10th Cir. 2006); United States v. Buckley, 4 F.3d 552, 558 (7th Cir. 1993), cert. denied sub nom. Herman v. United States, 510 U.S. 1124 (1994) (Fourth Amendment to United States Constitution does not require police to “arous[e] armed defendants, or their dog”); Adams v. State, 201 Ga. App. 12, 14 (1991); State v. Miller, 740 P.2d 1363, 1367 (Utah Ct. App. 1987) (statutory provision that “no-knock” warrant may be issued where “physical harm may result to any person if notice were given” satisfied by fact that “[t]wo large watch dogs are always present and might pose a hazard to arresting officers”). Contrast United States v. Gonzalez, 164 F. Supp. 2d 119, 124-125 (D. Mass. 2001) (presence of Rottweiler dog, absent “evidence of any potential for violence on the part of defendant or the dog,” insufficient to justify “no-knock” entry on officer safety grounds); People v. Riddle, 258 Ill. App. 3d 253, 260-261 (1994) (breed or type of dog alone insufficient to support finding that dog was “vicious” so as to justify officers’ noncompliance with “knock and announce” mie). Where this kind of exposure to danger is present, it is my view that nothing in the Constitution requires that officers arbitrarily reduce their ability to use surprise to neutralize the threat or otherwise to take full control of the situation. Cf. Commonwealth v. Garner, 423 Mass. 735, 743-746 (1996) (upholding use of “flash-bang” device in execution of “no-knock” warrant as reasonable).
In short, the only question that the clerk-magistrate should have considered in deciding whether to authorize a “no-knock” entry was whether the dog might pose a danger to the police. Regardless whether the defendant specifically used the dog as a guard, the animal could have posed a significant threat to officer safety by virtue of its size, strength, and the general temperament of its breed. This should be sufficient.